Citation Nr: 0615781	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  00-12 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for pseudofolliculitis barbae.

2.  Entitlement to an initial disability rating in excess of 
10 percent for acne keloidalis nuchae with scarring alopecia.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1980 to 
February 1985.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from decisions of the RO in October 
1998 and in December 1999 that, in part, granted service 
connection for pseudofolliculitis barbae and for acne 
keloidalis nuchae with scarring alopecia, respectively, and 
evaluated each as 10 percent disabling effective May 6, 1998.

In July 2002, the veteran withdrew his prior request for a 
Board hearing, in writing.

In December 2002, the Board undertook additional development 
of the claims pursuant to the provisions of 38 C.F.R. § 19.9 
(2004).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
November 2003, the Board remanded these matters to the RO for 
initial consideration of the recently developed evidence and 
further action.

The March 2006 supplemental statement of the case (SSOC) 
reflects the continued denial of each of the veteran's claims 
for a higher initial disability evaluation.
    

FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's pseudofolliculitis barbae has been manifested by 
constant itching and exudation, and extensive lesions; 
ulcerations, extensive crusting, exceptional repugnance, or 
systemic or nervous manifestations have not been 
demonstrated.

2.  The evidence does not show that the veteran's 
pseudofolliculitis barbae covers an area of more than 
40 percent of the entire body or more than 40 percent of the 
exposed areas affected; or that constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past 12-
month period.

3.  Since the effective date of service connection, the 
veteran's acne keloidalis nuchae with scarring alopecia has 
been manifested by scarring along the veteran's posterior 
scalp that is somewhat disfiguring; severe or marked 
deformity, or two or three characteristics of disfigurement, 
have not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent disability rating 
for pseudofolliculitis barbae have been met since the 
effective date of the grant of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7806 (2002).

2.  The criteria for an initial disability rating in excess 
of 10 percent for acne keloidalis nuchae with scarring 
alopecia have not been met at any time since the effective 
date of the grant of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.20, 4.118, Diagnostic Code 7800 (2002 & 2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claims; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through the July 1998, November 2000, November 2002, May 2004 
(resent to new address in December 2004), and November 2005 
letters, the RO or VA's Appeals Management Center (AMC) 
notified the veteran of elements of service connection and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The May 2004 (resent in December 2004) letter asked him if he 
had any additional evidence to submit, and thereby put him on 
notice to submit information or evidence in his possession.

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the initial rating 
actions.  The timing deficiency was remedied because each of 
the claims was re-adjudicated by the RO after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.   Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman.

In Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice under 
38 U.S.C.A. § 5103 or 38 C.F.R. § 3.159(b) is not required.  
Dingess v. Nicholson, 19 Vet. App at 490.  In this case, 
where service connection has been granted and initial 
disability ratings and effective dates have been assigned, 
the service-connection claims have been more than 
substantiated-they have been proven, thereby rendering 
section 5103(a) notice no longer required in that the purpose 
intended by the notice has been fulfilled.  Hence, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision for a higher initial disability 
rating for pseudofolliculitis barbae, in that an agency of 
original jurisdiction will address any notice defect with 
respect to the effective date element when effectuating the 
award.  

The Board also finds no prejudice to the veteran in 
proceeding with a denial of a higher initial disability 
rating for acne keloidalis nuchae with scarring alopecia, as 
concluded below, because any question as to the effective 
date to be assigned is rendered moot.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has also been informed that his claims 
could be denied if he failed to appear for scheduled 
examinations.  The veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.  He has also been afforded 
necessary examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and he has been 
notified of scheduled examinations and the possible 
consequences regarding failure to report to scheduled 
examinations; further assistance would not be reasonably 
likely to substantiate the claims, and further notice or 
assistance are not required.  38 U.S.C.A. § 5103A.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Service connection has been established for 
pseudofolliculitis barbae and for acne keloidalis nuchae with 
scarring alopecia, effective May 6, 1998.
 
The RO has rated the pseudofolliculitis barbae as 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806, 
pertaining to eczema; and has rated the acne keloidalis 
nuchae with scarring alopecia as 10 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7800, pertaining to 
disfiguring scars of the head, face, or neck.

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, to include scars, effective 
on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2005)).  The revised rating 
criteria are not applicable to the period prior to their 
effective date, while VA must consider the applicability of 
the revised and former versions of the rating criteria for 
the period after the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 
25,179 (2004).

Pursuant to 38 C.F.R. § 3.655(b), when a claimant fails to 
appear, without good cause justification, to a VA examination 
in conjunction with an original claim, the claim shall be 
rated based on the evidence of record.

A.  Pseudofolliculitis Barbae

Prior to August 30, 2002, a 10 percent rating is assigned 
where the skin disability is productive of exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is assigned where the 
skin disability is productive of constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating is assigned where the skin disability is 
productive of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Under the revised criteria, the dermatitis or eczema would 
have to cover an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or would require 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, for a total duration of less 
than six weeks during the past 12-month period, to warrant a 
10 percent rating.

A 30 percent rating is assigned where the dermatitis or 
eczema covers 20 to 40 percent of the entire body, or 20 to 
40 percent of the exposed areas affected; or, systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12- month period.  A 
rating of 60 percent is assigned where the dermatitis or 
eczema covers an area of more than 40 percent of the entire 
body or more than 40 percent of the exposed areas affected; 
or, constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).

In this case, the veteran has shown scattered patulous 
pustules of the lower beard area and posterior neck since the 
grant of service connection in May 1998.  The veteran has 
consistently reported constant itching and exudation.  The 
July 1999 VA examiner noted recurrent bumps with pus, 
painful, and multiple ingrown hairs.

In July 2000 and again in October 2000, the veteran's 
treating physician, Barry C. Weiner, M.D., reported that 
medications were prescribed for the constant itching and 
exudation caused by pseudofolliculitis barbae.  All of the 
many photographs associated with the claims file show 
scattered patulous pustules of the lower beard area and 
posterior neck.  

Given the competent evidence of constant itching or 
exudation, the Board finds that the criteria for an initial 
30 percent disability rating for pseudofolliculitis barbae 
under former Diagnostic Code 7806 are met.  

The evidence of record does not show ulceration or extensive 
exfoliation or crusting, or systemic or nervous 
manifestations, to warrant a disability rating in excess of 
30 percent under former Diagnostic Code 7806.

The Board notes that the veteran has not been examined for 
application of the revised criteria for dermatitis or eczema.  
That notwithstanding, there is no competent evidence 
reflecting that the veteran's pseudofolliculitis barbae 
covers an area of more than 40 percent of the entire body or 
more than 40 percent of the exposed areas affected; or that 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period, to warrant a 
disability rating in excess of 30 percent under the revised 
criteria.

The Board concludes that the evidence is in favor of the 
grant of a 30 percent evaluation for pseudofolliculitis 
barbae under former Diagnostic Code 7806.  38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7806 (2002).  This level of disability 
appears to have been present since the effective date of 
service connection, and staged ratings are not warranted.  
Fenderson, supra.

B.  Acne Keloidalis Nuchae with Scarring Alopecia

Prior to August 30, 2002, a 10 percent evaluation is 
warranted for a moderately disfiguring scar of the head, 
face, or neck. A 30 percent evaluation requires that such a 
scar be severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  A 50 
percent evaluation requires that such a scar be completely or 
exceptionally repugnant, with deformity of one side of face 
or marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800.

Additionally, under the former criteria, when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the 50 percent rating may be 
increased to 80 percent, the 30 percent rating to 50 percent, 
and the 10 percent to 30 percent. The most repugnant, 
disfiguring condition, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (2002).

Under the revised criteria, a 10 percent rating is warranted 
with one characteristic of disfigurement; a 30 percent rating 
is assigned when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, or; with two or three characteristics of 
disfigurement; a 50 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or; with four or 
five characteristics of disfigurement; and, an 80 percent 
rating is provided when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features, or; with six or 
more characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under Section 4.118, are:  a scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).

Pursuant to Note 2, tissue loss of the auricle is to be rated 
under Diagnostic Code 6207 (loss of auricle).

Pursuant to Note 3, the adjudicator is to take into 
consideration unretouched color photographs when evaluating 
under these criteria. 38 C.F.R. § 4.118, Diagnostic Code 
7800, Notes 1-3 (2005).

In this case, both the August 1998 and July 1999 VA examiners 
found that the acne keloidalis nuchae with scarring alopecia, 
located along the veteran's posterior scalp, was somewhat 
disfiguring.  The Board finds that this evidence warrants the 
currently assigned 10 percent disability rating under former 
Diagnostic Code 7800.  

There is no evidence of severe, or of marked deformity of the 
veteran's eyelids, lips, or auricles to warrant a disability 
rating in excess of 10 percent at any time under former 
Diagnostic Code 7800.

Again, the Board notes that the veteran has not been examined 
for application of the revised criteria for disfigurement of 
the head, face, or neck.  That notwithstanding, there is no 
competent evidence of visible or palpable tissue loss, gross 
distortion or asymmetry of one feature or paired set of 
features, or of two or three characteristics of 
disfigurement.

The Board concludes that the evidence does not approximate 
the criteria for a disability rating in excess of 10 percent 
for acne keloidalis nuchae with scarring alopecia at any time 
under either the former or revised rating criteria.

Under these circumstances, the veteran's claim for an initial 
disability rating in excess of 10 percent for acne keloidalis 
nuchae with scarring alopecia must be denied.

ORDER

An initial rating of 30 percent is granted for 
pseudofolliculitis barbae, subject to the controlling laws 
and regulations governing monetary disbursements.

An initial disability evaluation in excess of 10 percent for 
acne keloidalis nuchae with scarring alopecia is denied.



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


